REASONS FOR ALLOWANCE

Status of Submission
This Office action is responsive to the after-final submission filed August 16, 2022, which has been entered. 

Patent Claims Not Subject to Examination in Reissue
Prior to the filing of the instant reissue application, the patent owner filed a statutory disclaimer of claims 1, 2, 10, 16, 19 and 20 of Patent No. 10,119,400 B2. See the disclaimer entered in the electronic file wrapper of Application No. 13/713,257 on April 15, 2020, which disclaimer was published in the Official Gazette on February 8, 2022. 

Since claims 1, 2, 10, 16, 19 and 20 of Patent No. 10,119,400 B2 have been disclaimed, these claims were not subject to examination in this reissue application.

Claims Canceled
During the prosecution of the instant reissue application, patent claims 3, 11-15, 17, 18 and 21 were canceled, and new reissue claims 22, 24-26 and 28-36 were also canceled.

Pertinent Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Adams et al.”
US Publication No. 2012/0291449 A1

“Alvanos et al.”
US Publication No. 2007/0059158 A1

“Alver et al.”
A. S. Alver et al., “Improved Turbine Disk Design to Increase Reliability of Aircraft Jet Engines”, NASA Technical Report No. NASA CR-134985, dated October 1975, 64 pages.

“Conrad et al.”
US Patent No. 6,183,641 B1

“Fledderjohn”
Karl R. Fledderjohn, “The TFE731-5: Evolution of a Decade of Business Jet Service”, SAE 1983 Transactions, Section 3, Volume 92, © 1984, Society of Automotive Engineers, Inc., pp. 3.146-3.157.

“Howe et al.”
D. C. Howe et al., “Energy Efficient Engine: High-Pressure Compressor Test Hardware Detailed Design Report”, NASA Technical Report No. NASA-CR-180850, dated March 1988, 233 pages.

“Hull”
US Patent No. 5,632,600

“Klutz”
US Publication No. 2007/0258813 A1

“Kohlenberg et al.”
US Publication No. 2009/0053058 A1

“Lysholm”
US Patent No. 2,080,425

“Moreman, III”
US Patent No. 5,067,876

“Siga et al.”
US Patent No. 4,850,187

“Tsunoda et al.”
JP Publication No. S61-234207 A (with translation)



See the discussion of the teachings of Conrad et al. in items 17 and 21 (pp. 6-8 and 14) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Lysholm in items 18 and 22 (pp. 8-10 and 15) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Tsunoda et al. in items 19 and 23 (pp. 10-12 and 16) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Alver et al., Adams et al. and Kohlenberg et al. in item 20 (pp. 12-14) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Alver et al., Kohlenberg et al. and Alvanos et al. in item 24 (pp. 16-17) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Howe et al. and Kohlenberg et al. in item 25 (pp. 17-18) of the prior Office action mailed on December 24, 2021.

See the discussion of Fledderjohn, Hull, Klutz, Moreman, III and Siga et al. in items 30-34 (p. 19) of the prior Office action mailed on December 24, 2021.

Allowed Claims
Claims 4-9, 23, 27 and 37-51 are allowed.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The corrected reissue declaration filed August 16, 2022 overcomes the previous objections to the reissue declaration. Accordingly, the rejection under 35 USC 251 based on a defective reissue declaration has been withdrawn.

Claim 4 is allowed because the cited prior art fails to teach a gas turbine engine, having the structure required by claim 4, wherein at least one of the high pressure turbine and the high pressure compressor includes a disk having both:
A bore diameter (D) related to a bore width (W) according to a ratio (D/W) between 1.25 and 1.65.
An outer diameter (OD) related to the bore diameter (D) according to a ratio (OD/D) that is between 2.95 and 3.25.

Claim 7 is allowed because the cited prior art fails to teach a gas turbine engine, having the structure required by claim 7, wherein at least one of the high pressure turbine and the high pressure compressor includes a disk having both:
A bore diameter (D) related to a bore width (W) according to a ratio (D/W) between 1.25 and 1.65.
A live rim diameter (d) related to the bore diameter (D) according to a ratio (d/D) that is between 2.25 and 3.00.

Claim 23 is allowed because the cited prior art fails to teach a gas turbine engine, having the structure required by claim 23, wherein:
A rotor disk of a turbine attached to the high speed shaft has a first bore diameter (D1) related to a first bore width (W1) according to a ratio (D1/W1) between 1.25 and 1.65.
A rotor disk of a compressor attached to the high speed shaft has an outer diameter (OD2) related to a second bore diameter (D2) according to a ratio (OD2/D2) that is between 2.95 and 3.25.

Claim 37 is allowed because the cited prior art fails to teach a gas turbine engine, having the structure required by claim 37, wherein:
A rotor disk of a turbine attached to the high speed shaft has a first bore diameter (D1) related to a first bore width (W1) according to a ratio (D1/W1) between 1.25 and 1.65.
A rotor disk of a compressor attached to the high speed shaft has an outer diameter (OD2) related to a second bore diameter (D2) according to a ratio (OD2/D2) that is between 2.95 and 3.25.

While individual elements of the claims are taught by the prior art, the prior art does not teach the particular combination of elements required by the claims.

Claims 5, 6, 40 and 41 are allowed because of their dependency from claim 4.

Claims 8, 9, 42 and 43 are allowed because of their dependency from claim 7.

Claims 27, 39 and 44-47 are allowed because of their dependency from claim 23.

Claims 38 and 48-51 are allowed because of their dependency from claim 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-27-7731.

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GKD/
	Glenn K. Dawson
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993


    
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.